BONUS AGREEMENT

THIS BONUS AGREEMENT (the "Agreement") dated as of January 27, 1998 (the "Date
of Grant") by and between BECKER GMBH (the "Company"), and Dr. ERICH A. GEIGER
(the "Grantee"), a managing director of the Company:

WITNESSETH:

WHEREAS, the Company is willing to grant to the Grantee a gross bonus (the
"Bonus") in the form of rights (the "Rights") to the appreciation on 20,000
shares of the Common Stock of Harman International Industries, Incorporated, par
value $0.01 per share (the "Common Stock"), on the terms and conditions set
forth in this Agreement;

WHEREAS, the Grantee is willing to accept the grant of the Bonus, on the terms
and conditions set forth in this Agreement;

NOW, THEREFORE, in consideration of these premises and the mutual covenants and
agreements set forth in this Agreement, the Company and Grantee agree as
follows:

1.            Grant of Rights: Bonus Payment.  The Company hereby grants to
Grantee the Rights in accordance with Section 2.  Following the exercise of any
of the Rights pursuant to Section 2 and 4, the Grantee shall be entitled to
Bonus payments from the Company in accordance with Section 5.

2.            Exercise of Rights. (a) The Rights shall be exercisable by the
Grantee only during the term hereof and only during the time periods and to the
extent as follows:

(i) neither the Rights, nor any part thereof, may be exercised prior to January
1, 2001;

(ii) the first tranch of the Rights with respect to 6,666 of the shares of
Common Stock
covered by the Rights may only be exercised on or after January 1, 2001;

(iii) the second tranch of the Rights with respect to 6,667 of the shares of
Common Stock covered by the Rights, plus any Rights which could have been
exercised but have not yet been exercised, may only be exercised on or after
January 1, 2002;

(iv) the third tranch of the Rights with respect to 6,667 of the shares of
Common Stock covered by the Rights, plus any Rights which could have been
exercised but have not yet been exercised, may only be exercised during the
period from January 1, 2003 until the tenth anniversary of the Date of Grant;

(b) Subject to the restrictions set forth in Subsection 2(a) above and Section 7
below, the Rights may be exercised by Grantee at any time, or from time to time,
in whole or in part, during the term hereof, but only in multiples of Rights
with respect to 50 shares of Common Stock.



3.            No Future Obligations/Entitlements. It is understood and agreed by
the parties that the grant of the Rights shall be a voluntary one-time
remuneration, and that this Agreement will not result in any future obligations
by the Company or any of its affiliates or future entitlements of the Grantee
except as otherwise expressly provided herein.

4.            Manner of Exercise: Exercise Date. (a) The Grantee shall exercise
the Rights by delivering a signed written notice to the Company.

(b)            For purposes of this Agreement, the "Exercise Date" shall be the
date of  receipt of such written notice by the Company.

5.            Bonus Amount: Payment. (a) The amount of the Bonus for each
exercise of Rights shall correspond to (i) the positive difference, if any,
between $35 and the stock  market price of one share of Common Stock, par value
$0.01 per share, on the Exercise Date as published in the Wall Street Journal
times (ii) the number of shares of Common Stock covered by the Rights being
exercised.

(b)            The Bonus foreach exercised Right shall be payable by the Company
within 10 days after the Exercise Date, and, at the Company's discretion, in
cash (U.S. Dollars or, at the exchange rate listed in the Financial Times on the
day prior to payment, Deutsche Marks, or Euro, if the Deutsche Mark no longer
exists and has been replaced by the Euro), or by check or other cash equivalent.

(c)            The Company shall be entitled to withhold from and before payment
of the Bonus any taxes and social security charges in connection with this
Agreement and the payment of the Bonus.

6.             Term.  The term ofthis Agreement shall commence on the Date
ofGrant and shall continue until the tenth anniversary of the Date of Grant,
unless sooner terminated in accordance with Section 7.

7.             Termination. This Agreement and all Rights shall automatically
terminate as follows:

(a)            This Agreement and all Rights shall automatically terminate on
the effective date of termination or expiration of Grantee's managing director
employment agreement with the Company dated December 29,1995 (the
"MD-Agreement").

(b)            This Agreement and all Rights shall automatically terminate upon
the death of the Grantee; provided, however, that if the Grantee dies while
serving as managing director

of the Company, the personal representative of Grantee's estate or the person or
persons who shall have acquired the right to exercise the Rights by bequest or
inheritance shall have the right to exercise the Rights, to the extent
exercisable on the date of Grantee's death, during the six (6) month period
following Grantee's death, and, if the Rights are not then immediately
exercisable in full, the Company's shareholders may, in their sole discretion,
accelerate the time at which the Rights or any part thereof may be exercised.


(c)            If the MD-Agreement terminates by reason of Grantee's disability,
the Company's shareholders may, in their sole discretion, accelerate the time at
which the Rights or any part thereof may be exercised.

(d)            Notwithstanding the foregoing provisions regarding
post-termination or post-death exercise, in no event may any Rights be exercised
by Grantee or the personal representative of Grantee's estate or the person or
persons who shall have acquired the right to exercise the Rights by bequest or
inheritance, after the tenth anniversary of the Date of Grant.

8.            Transfer. This Agreement and the Rights shall not be transferable
by Grantee other than by will or the laws of descent and distribution.  The
Rights shall be exercisable during the Grantee's lifetime only by him (or by his
guardian or legal representative). Any other attempted transfer of this
Agreement or the Rights by Grantee (voluntarily or by operation of law) shall be
null and void.

9.            Communications. All notices, demands and other communications
required or permitted hereunder or designated to be given with respect to the
rights or interests covered by the Agreement shall be deemed to have been
properly given or delivered when delivered personally or sent by certified or
registered mail, return receipt requested, with full postage prepaid and
addressed to the parties as follows:

If to the Company, at:            8500 Balboa Boulevard
Northridge, California 91329
USA

Attention: Frank Meredith

and

33 Golden Square
London W1R 3PA
United Kingdom

Attention: William S. Palin

If to the Grantee:            Grantee's address provided by
Grantee on the last page of this Agreement

Either the Company or Grantee may change the above designated address by written
notice to the other specifying such new address.

10.            Amendment in Writing. This Agreement may be amended, but only in
writing which specifically references this Section and is signed by each of the
parties. This written form requirement may not -even orally -be waived.

11.            Integration. This Agreement embodies the entire agreement and
understanding of the parties hereto with respect to the subject matter, hereof,
and supersedes any prior understandings and agreements with respect to the
subject matter hereof.





12.            Governing Law. This Agreement shall be governed by, and construed
in accordance with, the laws of Germany without giving effect to the conflict of
law provisions thereof.

13.            Disputes. All disputes arising from this Agreement, including its
validity, shall be finally settled by an arbitral tribunal without recourse to
the ordinary courts of law, as set out in the separate arbitration agreement
which is attached to this Agreement as Attachment 1.

14.            Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original and all of which
together shall constitute one and the same instrument.

15.            Severability.  Should one or more of the provisions contained in
this Agreement be or become invalid or unenforceable, the validity of the
remaining provisions is not affected. The parties are obligated to replace the
invalid or unenforceable provision by a permissible provision that best reflects
the economic or legal purpose aimed at by the parties. The same applies in case
of an omission.

IN WITNESS WHEREOF, the undersigned have executed this Agreement on the day and
year first above written.

On behalf of BECKER GMBH

/s/ Dr. Erich A. Geiger                          /s/        
                       


DR. ERICH A. GEIGER                                      HARMAN INTERNATIONAL


INDUSTRIES,INCORPORATED





/s/                                   

Becker Holding GmbH



Grantee: Please complete the following information:

Name: /s/ Erich A. Geiger


            ERICH A. GEIGER

Home Address: Attenbergweg 11
                          D-75236 Kampfelbach






ATTACHMENT 1


  TO THE


  BONUS AGREEMENT


ARBITRATION AGREEMENT

dated January 27, 1998

between


BECKER GMBH

  and


DR. ERICH A. GEIGER

The parties agree hereby as follows: All disputes arising from the bonus
agreement dated January 27, 1998 (between Dr. Erich A. Geiger and Becker GmbH)
including its validity shall be finally settled by three arbitrators according
to the Arbitration Rules of the German
Institution of Arbitration e.V. (DIS) without recourse to the ordinary courts of
law. The arbitration tribunal may also decide on the validity of this
arbitration agreement. The arbitral tribunal shall apply German substantive law.
The language of the arbitration proceedings
shall be English. If one party desires consideration of a document or of witness
testimony in another language, that party must undertake the prior translation
or simultaneous translation, respectively, of the same and alone carry such as
an separate, non-refundable expense. The
place of arbitration shall be Frankfurt am Main, Federal Republic of Germany.
With exception of possible translation expenses as described above, the winning
party is entitled to the
award of all costs and expenses in connection with the proceedings (including
attorneys'
fees).

On behalf of BECKER GMBH









/s/ Dr. Erich A. Geiger                         /s/ Harman International


DR. ERICH A. GEIGER                                      HARMAN INTERNATIONAL

                                                                       
Industries, Incorporated





/s/ Becker Holding GmbH
Becker Holding GmbH






ATTACHMENT 1

  to the

  BONUS AGREEMENT


ARBITRATION AGREEMENT

dated January 27,1998

between


BECKER GMBH

and


DR. ERICH A. GEIGER

The parties agree hereby as follows: All disputes arising from the bonus
agreement dated January 27, 1998 (between Dr. Erich A. Geiger and Becker GmbH)
including its validity shall be finally settled by three arbitrators according
to the Arbitration Rules of the German Institution of Arbitration e.V. (DIS)
without recourse to the ordinary courts of law.  The arbitration tribunal may
also decide on the validity of this arbitration agreement. The arbitral tribunal
shall apply German substantive law. The language of the arbitration proceedings
shall be English. If one party desires consideration of a document or of witness
testimony in another language, that party must undertake the prior translation
or simultaneous translation, respectively, of the same and alone carry such as
an separate, non-refundable expense. The place of arbitration shall be Frankfurt
am Main, Federal Republic of Germany. With exception of possible translation
expenses as described above, the winning party is entitled to the award of all
costs and expenses in connection with the proceedings (including attorneys'
fees).

On behalf of BECKER GMBH



/s/ Dr. Erich A. Geiger                                      /s/ Harman
International Industries, Inc.
Dr. Erich A. Geiger                                                  Harman
International
                                                                       
            Industries, Inc.





/s/ Becker Holding GmbH
Becker Holding GmbH